Citation Nr: 1109968	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for service-connected residuals of fracture, right foot.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of fracture, right foot.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of fracture, right foot.

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of fracture, right foot.

5.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of fracture, right foot.



WITNESSES AT HEARING ON APPEAL

Veteran & P.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2010 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a low back disorder and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of fracture, right foot are manifested by severe symptoms.

2.  There is no current diagnosis of a right hip disability.

3.  A June 2003 Board decision denied the claim of entitlement to service connection for a low back disorder.  The Veteran did not file an appeal to that decision and it is final.  

4.  Evidence pertaining to the Veteran's low back disorder received since the June 2003 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no higher, for service-connected residuals of fracture, right foot, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2010).

2.  Service connection for a right hip disorder, to include as secondary to service-connected residuals of fracture, right foot, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The Board's June 2003 decision that denied the claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the June 2003 Board decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In regards to the new and material claim, in this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Pertaining to the service connection claims, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2007 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2007, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, private treatment records and afforded the Veteran several VA examinations pertinent to the issue on appeal.  

In light of the foregoing, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a Rating Higher than 20 Percent for Service-Connected Residuals of Fracture, Right Foot

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 20 percent disabled for residuals of fracture, right foot under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran asserts that his disability is more severe than what is represented by a 20 percent rating.  

Under Diagnostic Code 5284, a 20 percent rating is warranted if the Veteran has a moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The highest rating available under that Diagnostic Code, 30 percent, is warranted if the Veteran has a severe foot injury.  Id.  With actual loss of use of the foot, a rating of 40 percent is warranted.  See Note, 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The words "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in September 2007.  The Veteran reported injuring his right foot when it was caught between a boat and a pier during service.  He complained of severe pain, which increased when stepping on rocks or walking on uneven surfaces.  He reported pain at rest and with walking and standing.  He stated he could stand for about 15 minutes, but it is painful to do so.  The Veteran was in a wheelchair for the examination and he stated he did not know how long or far he could walk.  It was noted that he was unsteady and had a history of falls.  He reported last working in 1996 and could no longer work because of his back, hip, knee, and foot.  Examination revealed the Veteran had a slow, unsteady gait.  He refused to try to walk on his heels and toes but could stand on his heels and toes.  There was no deformity in the foot noticed, no evidence of abnormal shoe wear, no callosities, and no objective evidence of painful motion, edema, instability, or weakness.  There was tenderness over the peroneal tendons at the ankle and stress of the peroneal tendons caused pain.  X-rays of the right foot were normal, with a small posterior calcaneal spur.  He was diagnosed with peroneal tendonitis, right foot.  The examiner stated that the Veteran's peroneal tendonitis was not related to his healed fracture; however, no explanation for this determination was given.

VA outpatient records indicate the Veteran has complained of right foot pain throughout the years.  See June 2009 and December 2008 VA outpatient records.  Additionally, the Board notes that a September 2009 VA outpatient note indicates that the Veteran's right leg is 1 centimeter shorter than his left leg.

The Veteran was afforded a more recent VA examination in January 2010.  The Veteran reported that his foot has turned over laterally, over the years, resulting in numerous falls.  It was noted the Veteran used a motorized chair, and a walker when inside his house.  During the examination, the Veteran was able to ambulate into the room, but moved somewhat slowly and stiffly.  He was wearing an Aircase on the right ankle, with a well-healed surgical scar on the lateral aspect of the right ankle.  The ankle had 0 to 20 degrees of dorsiflexion, 0 to 40 degrees of plantarflexion.  There was pain at motion at the endpoint.  He had tenderness to palpation laterally, and to the dorsal aspect of the foot.

The Veteran testified in a December 2010 BVA hearing that his right foot rolls under and causes him to fall.  See December 2010 BVA transcript.  He stated that his foot automatically goes under and when he is barefoot, his right outside edge of the foot will be sitting on the floor.  Id.  The Veteran commented that his foot was about the same degree of severity since his VA examination in January 2010.  Id.  

Reviewing the evidence in light of Diagnostic Code 5284, the Veteran's service-connected foot disability more nearly approximates the criteria for the assignment of a 30 percent rating, the maximum schedular rating available without actual loss of use of the foot.  The Veteran has asserted his foot disability is very painful.  In this regard, the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements are deemed to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The medical evidence of record indicates the Veteran has continually experienced severe pain and sensitivity.  Moreover, as noted in the March 2005 and March 2010 VA examinations, the Veteran had pain on range of motion of toes.  Additionally, the Veteran has testified that his foot rolls under, causing falls.  Considering all the evidence of record, and resolving all doubt in the Veteran's favor, the Veteran's right foot disorder more nearly approximates that of a severe foot disability, within the meaning of Diagnostic Code 5284.  Therefore, a 30 percent evaluation, the maximum schedular rating available, is appropriate; and the Veteran's claim is granted.

The application of other diagnostic codes and higher ratings have been considered, but the evidence of record does not demonstrate that the Veteran has totally lost usage of his foot (the only Diagnostic Code allowing for a rating in excess of 30 percent for a unilateral foot disability).  See 38 C.F.R. § 4.71a, Schedule of Ratings for the Foot.  

Extraschedular Consideration

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected foot disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for foot disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his foot.  

Additionally, although the Veteran has contended that his foot disability interferes with employment, the Board finds that it is contemplated by the schedular rating criteria.  The Veteran has been assigned a 30 percent rating, to take into account any effect on employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.
 
III.  Entitlement to Service Connection for a Right Hip Disorder, to Include as Secondary to Service-Connected Residuals of Fracture, Right Foot

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for a right hip disorder, to include as secondary to service-connected residuals of fracture, right foot.  He asserts that he currently suffers from pain in his hip and that these symptoms are a result of his service-connected foot disability.

Service treatment records have been reviewed.  The Veteran's entrance examination from March 1966 did not note any hip abnormalities.  There were no complaints, treatment, or diagnoses of a hip disorder during service.  Additionally, a December 1969 separation examination was silent for any hip disorders.

Post-service treatment records also do not reveal any current diagnosis of a right-hip disorder, although the Veteran has complained of pain in his right hip on multiple occasions.  See December 2008 VA outpatient note.

The Veteran was afforded a VA examination in September 2007.  The Veteran complained of right hip pain, secondary to his right foot.  He stated he has had right buttock pain since 1996, which is increased with activities.  Examination of the right hip revealed of flexion to 110 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 45 degrees, and internal rotation to 0 degrees.  All motion was nonpainful except adduction, which the Veteran stated caused low back pain.  X-rays of the right hip were normal.  The examiner stated that the Veteran had a normal examination and x-rays of the right hip and that no pathology was found in the hip at that time.

The Veteran was afforded a more recent VA examination in January 2010.  He reported that his right hip was "worn out."  The examiner stated that regarding the right hip, the Veteran pointed to the right buttocks area, and that he was actually referring to the lower back area rather than the right hip joint.  Examination of the right hip revealed 90 degrees of flexion, 30 degrees of abduction , zero degrees of internal rotation, 30 degrees of external rotation, and 15 degrees of adduction and extension.  There was no actual hip joint pain on range of motion testing.  X-rays of the hip were normal.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of a right-sided hernia.  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of a right hip disorder or any other chronic disorder related to the hip at any time during the period under appellate review.

Furthermore, complaints of pain alone are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  In the absence of a diagnosis of a right hip disorder, the other elements of service connection for this claim need not be addressed and the claim for service connection must be denied.

In reaching this conclusion, the Board considered the Veteran's arguments in support of his assertions that he suffers from a right hip disorder, and that this condition is related to his service-connected right foot.  The Veteran has testified and submitted statements asserting that his right hip disorder is a result of right foot.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

However, the Board finds that the onset and etiology of a right hip disorder is the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous medical diagnosis and the Veteran is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that attributes any hip disorder to the Veteran's time in service or to his foot disability.

For these reasons, while the Veteran's lay statements are to be considered, the evidence has no probative value, as the statements do not tend to prove a material issue of fact pertaining to the onset of the disability.

Where there is a question of medical causation between a current disorder and an injury, disease, or event in service, where a lay assertion of medical causation is not competent medical evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating any diagnosed right hip disorder to the Veteran's time in service or to his right foot.  The preponderance of the evidence is against the claim.  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  See 38 U.S.C.A. § 5107(b).

Indeed, the Veteran's personal opinion on this matter is more than outweighed by the findings of the September 2007 and January 2010 VA examinations, which utilized a clinical examination to rule out the presence of a right hip disorder.

In sum, despite the evidence of pain, due to the absence of a current diagnosis of a right hip disorder, the Board finds that the evidence is against a grant of service connection.

IV.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Service Connection for a Low Back Disorder, to Include as Secondary to Service-Connected Residuals of Fracture, Right Foot

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a June 2003 decision, the Board denied the Veteran's claim of entitlement to service connection for a low back disorder.  At the time of the June 2003 Board denial, it was determined that service connection for a low back disability was not warranted because the Veteran was treated on one occasion during service for a muscle strain and no chronic residual had been shown.

In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

In this instance, since the Board's June 2003 decision denied the claim on the basis that the evidence did not show a chronic disability resulted from service, the Board finds that new and material evidence would consist of medical evidence demonstrating a chronic disability.

Additional evidence received since the June 2003 Board decision consists of numerous VA outpatient and private treatment records documenting the post-service treatment and evaluation of the Veteran's low back disorder.  Specifically, in letter from July 2009, the Veteran's VA physician stated that the medical record indicates the Veteran stated the onset of low back pain occurred initial while in the Navy, after falling and that the pain gradually became worse over time, until ultimately surgery was first required in 1996.  The physician then stated that the Veteran's right foot resulted in a right knee injury, which caused instability and falls.  These falls, the physician stated, have contributed to the development of the Veteran's multiple and extensive lumbar disc problems and surgeries.  See July 2009 letter. 

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a low back disorder.  38 C.F.R. § 3.156(a).  The Board determines that the claim of service connection for a low back disorder is reopened.

The Board has reopened the claim of service connection for a low back disorder, and is remanding the claim, as will be discussed subsequently.  The Board has not taken any adverse action on the claim, and any deficiencies regarding duties to notify and to assist the Veteran that may exist in this case are not prejudicial to the Veteran at this time.


ORDER

A rating of 30 percent, but no higher, for service-connected residuals of fracture, right foot, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right hip disorder, to include as secondary to service-connected residuals of fracture, right foot, is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.



	(CONTINUED ON NEXT PAGE)


REMAND

The claim of service connection for a low back disorder has been reopened.  The Veteran is also claiming entitlement to service connection for a right knee disorder.  In light of the evidence presented, additional clinical information is necessary.  

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Secondary service connection may be established when there is aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran was afforded a VA examination in January 2010.  The examiner opined that the Veteran's low back disorder is more likely related to an automobile accident that occurred in 1996 and that his right knee disorder is due to wear and tear over the years.  No opinion was provided regarding whether the Veteran's service-connected right foot has aggravated his low back or his right knee.  A remand is necessary to obtain an addendum opinion regarding whether there is any aggravation of his disorders by his service-connected right foot disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records.

2.  Then, obtain an addendum opinion to the January 2010 VA examination.  If necessary, afford the Veteran a VA examination for a low back disorder and a right knee disorder.  The claims folder should be made available to the examiner for review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including range of motion testing, should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's lay statements regarding continuity of symptoms, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder and right knee disorder are aggravated by his right foot disorder.

If aggravation is found, the examiner should identify the baseline level of severity of the low back and knee disorders, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  In addressing the aggravation question, the examiner should also identify any impairment that is due to the natural progression of the disease.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After all of the above actions have been completed, readjudicate his claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


